Abatement Order Filed January 11, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00083-CR
                                 ____________

                     KENIA LASHAN WILKINS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1536960

                              ABATEMENT ORDER

      Appellant is represented by appointed counsel, Abbie Russell.                On
November 18, 2021, after lifting the most recent abatement of this appeal,
appellant was ordered to file a brief within 21 days. No brief was filed, despite
appellant previously having been granted multiple extensions of time to file a brief.
Appellant was then notified on December 17, 2021 that the time had expired for
filing a brief, and that unless she filed a brief or a motion to extend time for filing
the brief within 10 days, the Court would take appropriate action which could
include requiring the trial court to appoint replacement counsel. Appellant failed
to file either a brief or a motion within 10 days.

      Therefore, pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached)
the judge of the 339th District Court shall (1) immediately conduct a hearing, at
which appellant, appellant’s counsel, and state’s counsel shall participate, either in
person or by video teleconference, to determine (a) whether appellant desires to
prosecute her appeal; (b) whether appellant is indigent; (c) if not indigent, whether
appellant has abandoned the appeal or whether appellant has failed to make
necessary arrangements for filing a brief; (d) the reason for the failure to file a
brief; (e) if appellant desires to continue the appeal, a date certain when appellant’s
brief will be filed in light of the work Ms. Russell has already carried out on this
appeal; and (2) prepare a record, in the form of a reporter’s record, of the hearing.
If appellant is indigent, the judge shall take such measures as may be necessary to
assure effective representation of counsel, which may include the appointment of
new counsel. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. Those records shall be filed with the clerk of this court
on or before February 10, 2022.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to

                                           2
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                         3
                       RULE 38. REQUISITES OF BRIEFS

Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect. An appellant’s failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

             (2) Notice. If the appellant’s brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which record—including any order and
findings—must be sent to the appellate court.

             (4) Appellate Court Action. Based on the trial court’s record, the
appellate court may act appropriately to ensure that the appellant’s rights are
protected, including initiating contempt proceedings against appellant’s counsel. If
the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.
                                         4